Citation Nr: 0711032	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  06-24 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to exposure to asbestos, 
for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
December 1971.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for a pulmonary disorder, 
to include as secondary to exposure to asbestos, for accrued 
benefits purposes, and for service connection for the 
veteran's cause of death.  


FINDINGS OF FACT

1.  The veteran was exposed to asbestos in service.

2.  The veteran developed asbestosis as a result of his 
exposure to asbestos in service.

3.  Many years after service, the veteran developed hepatic 
cirrhosis, from which he died in June 2004.  This condition 
was not caused by any incident of service, including exposure 
to asbestos or related in any way to his service-connected 
bilateral macular degeneration, bilateral hearing loss, or 
tinnitus.

4.  The veteran did not die of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The requirements for service connection for a pulmonary 
disorder, to include as secondary to exposure to asbestos, 
have been met, for the purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  See also Degmetich v. Brown, 104 F. 
3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection for certain chronic diseases will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The veteran's 
diagnosed lung disorders (chronic obstructive pulmonary 
disease (COPD) and asbestosis), however, are not among the 
conditions subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.


Accrued Benefits

The appellant seeks accrued benefits based upon the veteran's 
claim for service connection for a pulmonary disorder, to 
include as secondary to exposure to asbestos, which was 
pending at the time of his death in June 2004.

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the veteran, be paid to the veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2006).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a) (West Supp. 2005)) recently repealed the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  This revision applies only to deaths occurring on 
or after December 16, 2003.  As the veteran died in June 
2004, the revision is applicable to this claim.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).  In this case, the veteran died in June 
2004, and, at the time of his death, he had a claim pending 
for service connection for a pulmonary disorder, to include 
as secondary to exposure to asbestos.  In August 2004, the 
appellant, as surviving spouse of the veteran, filed her 
claim for accrued benefits.  Because the appellant's claim is 
for the purpose of accrued benefits, the Board is prohibited 
from considering medical evidence received after the date of 
the veteran's death, other than VA records that were 
constructively of record at the time of death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).

The veteran's service personnel records indicate that from 
August 1951 to December 1971 he served aboard several ships 
in the Navy as a Yeoman.  His records do not demonstrate that 
he was exposed to asbestos as a part of his duties.  VA 
informed the veteran that as a Yeoman, his exposure to 
asbestos as a part of his official duties was generally found 
to be minimal, according to the Bureau of Naval Personnel.  
However, even if the veteran had been exposed to asbestos in 
service, mere exposure to a potentially harmful agent is 
insufficient for eligibility for VA disability benefits.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Pre-service and/or post-service records similarly do not 
demonstrate occupational or other asbestos exposure.  

The veteran's service medical records show that he was 
treated for the occasional upper respiratory infection and 
for pleuritic chest pain in March 1969 that resolved without 
complications.  His service medical records are negative for 
any complaints, findings, or diagnosis of chronic pulmonary 
disorders, including COPD and asbestosis or any other 
asbestos-related disease.  

VA treatment records dated in April 1999 show that the 
veteran was diagnosed with a right pleural effusion of 
unknown etiology.  A pulmonary embolism was ruled out.  In 
June 1999, the veteran reported that he had no further 
complaints of shortness of breath.  Physical examination 
revealed a chest clear to auscultation with normal 
respiratory effort.  The impression was history of pleural 
effusion.  The veteran next complained of a cough, increased 
phlegm production, and difficulty breathing in June 2000.  He 
was admitted into the hospital for observation.  X-ray 
examination of the chest revealed a right lower lobe 
pneumonitis and pleural thickening on the right.  The 
impressions included COPD and asbestosis, although the bases 
upon which these impressions were made are unclear.

The veteran underwent VA respiratory examination in January 
2001.  At that time, the veteran reported a history of 
exposure to asbestos and a previous diagnosis of asbestosis, 
although the examiner noted that the diagnosis was not 
substantiated by the evidence of record.  Specifically, a 
report of biopsy taken in April 1999 when the veteran was 
diagnosed with a right pleural effusion was not of record.  
X-ray examination of the chest revealed interstitial lung 
disease, bilaterally.  While the veteran claimed to have been 
diagnosed with asbestosis, because this diagnosis was not 
substantiated by the evidence of record and his service 
records did not document exposure to asbestos, the examiner 
could not relate the veteran's current pulmonary disorder 
with exposure to asbestos.  The impression was COPD.

After the January 2001 examination, additional records were 
added to the veteran's claims folder, showing that in August 
2000, the veteran's case was referred for private pulmonary 
consultation regarding his possible asbestos-related disease.  
The reviewing physician reviewed the veteran's pertinent 
clinical records, noting that during hospital admission in 
June 2000, the veteran was felt to have bilateral pneumonitis 
superimposed on a chronic lower lung field infiltrate which 
was felt to be secondary to asbestosis.  In summarizing the 
evidence of record, the physician noted the veteran's 
reported history of exposure to asbestos in service, as well 
as his many-year history as a moderately heavy smoker.  The 
veteran had developed COPD in the 1980s, for which he had 
been prescribed bronchodilators.   In June 2000, the veteran 
developed an episode of right lower lobe pneumonia, for which 
he was hospitalized for three days, during which time 
bilateral lower lung field infiltrates were seen and he was 
given the diagnosis of asbestosis.  A B reading of the 
radiographs by an additional physician confirmed both 
bilateral infiltrates (an ILO score of 1/2) were consistent 
with asbestosis.  Additionally, bilateral chest wall plaques 
were consistent with asbestos-related pleural disease.  The 
physician concluded, based upon the reviewed evidence, that 
the veteran's restrictive lung disease was secondary to 
asbestos exposure.

The veteran again underwent VA respiratory examination in 
September 2002.  At the time of the examination, the veteran 
reported that for his first three years of service he had 
worked as a deck hand, during which time he occasionally 
worked in the boiler room, where he was allegedly exposed to 
asbestos.  Following those three years, he was principally 
engaged with clerical duties.  After separation from service, 
the veteran opened a family restaurant, which he ran until he 
retired.  A review of the veteran's records revealed chest X-
rays taken in June 2002 which showed bibasilar fibrosis 
pleural thickening on the right lung base, which the examiner 
determined were all compatible with a diagnosis of 
asbestosis.  Physical examination of the veteran resulted in 
a diagnostic impression of chronic pulmonary disease with 
interstitial fibrosis and pleural thickening.  Based upon the 
examination and the evidence of record, the examiner 
determined that the veteran's pulmonary findings of pleural 
thickening, bibasilar fibrosis, respiratory insufficiency, 
and a history of pleural effusions were as likely as not 
related to his possible exposure to asbestos while serving in 
the United States military.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, more probative value is assigned to the August 
2000 and September 2002 opinions finding that the veteran's 
pulmonary findings of pleural thickening, bibasilar fibrosis, 
respiratory insufficiency, and a history of pleural effusions 
were as likely as not related to his possible exposure to 
asbestos in service, than to the January 2001 VA examiner's 
conclusion that because the veteran's exposure to asbestos in 
service was not documented, his pulmonary disorders could not 
be related to exposure to asbestos in service.  
Significantly, at the time of the January 2001 examination, 
the records reflecting the B reading of the June 2000 
radiographs by an additional physician which confirmed that 
both bilateral infiltrates (an ILO score of 1/2) and 
bilateral chest wall plaques were consistent with asbestosis 
and asbestos-related pleural disease were not of record.  In 
contrast, the later opinions were based upon additional 
records showing that the veteran's pulmonary manifestations 
were consistent with asbestos-related disease, and therefore 
reflect fuller, more informed opinions.

The veteran's likely exposure to asbestos in service has been 
determined by VA to be minimal.  Minimal exposure, however, 
is nonetheless exposure.  Moreover, the weight of the 
evidence suggests that the veteran developed asbestosis 
secondary to that minimal exposure.  As the veteran was 
minimally exposed to asbestos during service, and the 
September 2002 VA examiner opined that it was as likely as 
not that the veteran's pulmonary findings of pleural 
thickening, bibasilar fibrosis, respiratory insufficiency, 
and a history of pleural effusions were related to his 
possible exposure to asbestos in service, and there is no 
probative evidence to the contrary, the Board finds that it 
is at least as likely as not that the veteran's pulmonary 
disorders, to include asbestosis, were incurred in service.  
Accordingly, for accrued benefits purposes, the appellant is 
entitled to service connection for a pulmonary disorder, to 
include as secondary to exposure to asbestos.

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cirrhosis of the liver, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The veteran died in June 2004.  A June 2004 death certificate 
listed his cause of death as hepatic cirrhosis.  There were 
no other conditions listed as contributing to death but not 
resulting in the underlying cause.

At the time of the veteran's death, a 100 percent disability 
rating was in effect for service-connected bilateral hearing 
loss, a 40 percent disability rating was in effect for 
service-connected bilateral macular degeneration, and a 10 
percent disability rating was in effect for service-connected 
tinnitus.  Service connection had not been established for 
the condition listed on the death certificate, hepatic 
cirrhosis, and there is no evidence that this condition was 
incurred in or aggravated by the veteran's period of active 
service.  Additionally, there is no evidence that the 
veteran's hepatic cirrhosis manifested to a compensable 
degree within one year after separation from service such as 
to warrant service connection for the cause of the veteran's 
death on a presumptive basis.  

The appellant's primary contention is that the veteran's 
exposure to asbestos in service caused or materially 
contributed to his death.  Specifically, the appellant 
contends that the veteran's diagnosed asbestosis caused or 
materially contributed to his death.  As outlined above, the 
Board has determined that the veteran as likely as not was 
exposed to asbestos in service.  The veteran's death in this 
case, however, has been determined to be the result of his 
hepatic cirrhosis.  Asbestosis was not listed as either a 
cause or condition contributing to death but not resulting in 
the underlying cause.  Thus, service connection for the cause 
of the veteran's death cannot be granted based upon 
asbestosis that the Board, by this decision, has determined 
to be related to his period of active service.  In further 
addressing the appellant's contention that the veteran's 
death was related to his exposure to asbestos in service, 
there is no evidence of record which supports a finding that 
the veteran's hepatic cirrhosis was related to exposure to 
asbestos.  Indeed, the evidence of record only weighs against 
such a finding.  Treatment records dated in June 2000 show 
that the veteran had been diagnosed with hepatic cirrhosis 
related to a history of alcoholism.  Thus, the Board finds 
that service connection for the cause of the veteran's death, 
secondary to exposure to asbestos, is not warranted.

Having determined that service connection for the cause of 
the veteran's death secondary to exposure to asbestos is not 
warranted, in order for the appellant to be entitled to 
service connection for the cause of the veteran's death, the 
veteran's hepatic cirrhosis must be shown to be related to 
his period of active service.  

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  No 
compensation shall be paid, however, if the disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1131. 

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2006).

Alcohol abuse and drug abuse, unless they are a "secondary 
result" of an "organic disease or disability," are considered 
to be "willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

38 U.S.C.A. § 105(a), as amended by section 8052(a) of the 
Omnibus Budget Reconciliation Act of 1990, prohibits a grant 
of "direct service connection" for drug or alcohol abuse on 
the basis of incurrence or aggravation in line of duty during 
service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998).

However, a veteran may be service connected for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, his or her service-connected disability.  Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to 
qualify for service connection in this regard, the veteran 
must establish, by clear medical evidence, that their alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder, and that it is not 
due to willful wrongdoing.  Allen, 237 F.3d at 1381.  In this 
case, the appellant does not contend, and there is no 
evidence which suggests, that the veteran's alcoholism, which 
led to his development of hepatic cirrhosis, was secondary to 
or a symptom of a service-connected disability.  
Additionally, there is no evidence of record which suggests 
that prior to his death the veteran himself contended that he 
developed alcoholism secondary to a service-connected 
disability.

The veteran's service medical records are negative for 
treatment for alcoholism.  Post-service clinical records of 
record do not demonstrate that the veteran received clinical 
treatment for alcoholism.  Records dated in August 2000 show 
that the veteran reported that while at one time he had been 
a heavy drinker, he denied having had any alcohol for the 
past 20 years.  As there are no treatment records pertaining 
to alcoholism, there is no evidence of record which supports 
a finding that the veteran's alcoholism developed secondary 
to a service-connected disability.  As there is no evidence 
which supports a finding that his alcoholism developed 
secondary to a service-connected disability, the Board finds 
that the veteran's alcoholism was willful misconduct.  See 38 
C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  Thus, service connection 
for any disability (or cause of death), including hepatic 
cirrhosis, which developed secondary to alcoholism must in 
this case be denied.  

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his service, 
including as a result of exposure to asbestos.  However, as a 
layperson, the appellant is not competent to give a medical 
opinion on a diagnosis or etiology of a disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In sum, the facts in this case preclude the granting of 
benefits for disabilities which result from the veteran's 
abuse of alcohol, regardless of whether such abuse originated 
in service.  Similarly, the facts preclude the granting of 
benefits for a cause of death which results from the 
veteran's abuse of alcohol, regardless of whether such abuse 
originated in service.  Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
See Sabonis v. Brown, 6 Vet. App. at 426, 430 (1994).  

Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004; and a 
rating decision in February 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
denied.

For accrued benefits purposes, service connection for a 
pulmonary disorder, to include as secondary to exposure to 
asbestos, is granted.



____________________________________________
M. E. LARKIN 	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


